As filed with the Securities and Exchange Commission on September , 2007 Registration No. 333- Securities and Exchange Commission Washington, D.C. 20549 - 2001 FORM S-4 Registration Statement Under the Securities Act of 1933 U.S. ENERGY CORP. (Exact name of registrant as specified in its charter) Wyoming 1094 83-0205516 State or other jurisdiction of incorporation Primary Standard Industrial Classification Code Number I.R.S. Employer Identification Number 877 North 8th West, Riverton, Wyoming 82501; Tel. 307.856.9271 (Address, including zip code, and telephone number, including area code, of issuer’s principal executive offices) Robert Scott Lorimer, 877 North 8th West Riverton, WY 82501; Tel. 307.856.9271 (Name, address, including zip code, and telephone number of agent for service) Copies to: Stephen E. Rounds The Law Office of Stephen E. Rounds 1544 York Street, Suite 110, Denver, CO 80206 Tel:303.377.6997; Fax: 303.377.0231 Scot Anderson and Ryan Arney Davis Graham & Stubbs LLP 1550 17th Street, Suite 500, Denver, CO 80202 Tel. 303.892.9400; Fax 303.893.1379 Approximate date of commencement and end of proposed sale to the public: At the effective time of the merger described in this registration statement, which shall occur as soon as practicable after the effective date of this registration statement and the satisfaction or waiver of all conditions to closing such merger. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box: [] If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:[] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] CALCULATION OF REGISTRATION FEE Proposed Proposed Maximum Amount of Maximum Aggregate Title of Each Securities to Offering Dollar Price Class be Registered Price Per of Securities to Amount of of Securities in Offering Security be Registered Fee Common Stock 2,876,188 $ 2.27 $ 6,528,950 $ 200.44 (1) Pursuant to rule 457(f)(1), the maximum aggregate offering price is based on the average of the high and low sales prices of Crested Corp. common stock as reported on OTCBB for the five trading days preceding September 17, 2007, and computed based on the estimated maximum number of 2,876,188 shares of U.S. Energy Corp. common stock that may be exchanged for the Crested Corp. common stock.The fee rate is $30.70 per million dollars of the aggregate offering market price. (2) Represents the maximum number of shares issuable by U.S. Energy Corp. upon consummation of the merger with Crested Corp.U.S. Energy Corp. shall be the surviving entity in the merger. Delaying amendment under rule 473(a):The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall become effective in accordance with section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to section 8(a), may determine. ii Information contained herein is subject to completion or amendment.A registration statement relating to these securities has been filed with the Securities and Exchange Commission.These securities may not be sold nor may offers to buy be accepted prior to the time the registration statement becomes effective.This prospectus shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of these securities in any jurisdiction in which such offer, solicitation or sale is not permitted or would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. PRELIMINARY PROXY STATEMENT/PROSPECTUS DATED SEPTEMBER [], 2007, SUBJECT TO COMPLETION MERGER PROPOSED—YOUR VOTE IS IMPORTANT Dear Shareholders: The boards of directors of Crested Corp. (“Crested”) and U.S. Energy Corp. (“USE”) have approved a merger of Crested with and into USE. If the merger is completed, Crested shareholders (other than USE) will receive 1 share of USE’s common stock (par value $0.01 per share) for each 2 shares of Crested’s common stock (par value $0.001 per share), for a total of 2,876,188 shares of USE common stock.USE will receive no shares in the merger.The implied value of one share of Crested common stock onAugust 21, 2007, the last practicable trading day before the distribution of this proxy statement/prospectus, was $2.37, based on the $4.74 per share closing price of USE common stock on that date.This value will fluctuate prior to the completion of the merger.Crested’s common stock is traded on the Over-the-Counter Bulletin Board under the symbol “CBAG”. USE has agreed to file an application with the Nasdaq Capital Market to have the shares of USE common stock issuable pursuant to the merger listed on Nasdaq under the symbol “USEG.” A maximum of 2,876,188 shares of USE common stock will be issued to Crested shareholders in the merger.These shares will represent approximately 12.1% of the outstanding common stock of USE after the merger on a pro forma basis as of August 21, 2007. We cannot complete the merger unless the holders of a majority of the shares of Crested common stock not held by USE and its directors and officers approve the merger agreement.Crested will hold a special meeting of its shareholders to vote on this proposal.Your vote is important.The place, date and time of the special meeting is as follows: Crested Corp. 877 N. 8th W. Riverton, Wyoming82501 , 2007 10:00 a.m., Local Time The Crested directors unanimously recommend that the Crested shareholders vote
